Exhibit 10.1
 
SEVERANCE AGREEMENT AND GENERAL RELEASE
 
THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (this “Agreement") is made and
entered into effective as of the 28th day of June, 2012, by and between Thomas
Cox (hereinafter generally referred to as “Mr. Cox”) and Healthways, Inc. and
its subsidiaries, affiliates and related entities, with a principal office of
701 Cool Springs Blvd., Franklin, Tennessee 37067 (as more fully defined in
Paragraph 2 below, "Healthways").


W I T N E S S E T H:


WHEREAS, Mr. Cox is the Vice President and Chief Operating Officer of
Healthways, and the parties have agreed that Mr. Cox’s last day of employment
with Healthways will be the close of business on July 31, 2012 (the "Effective
Date"); and


WHEREAS, Mr. Cox and Healthways are parties to a certain Employment Agreement
dated December 31, 2010 (the “Employment Agreement”); and in connection
therewith, and following a period of negotiations between the parties, Mr. Cox
and Healthways wish to enter into this Agreement to terminate the Employment
Agreement (not including those provisions expressly set forth herein that
survive termination) and so that Mr. Cox may provide a general release of claims
against Healthways in exchange for certain benefits and compensation set forth
herein.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, it is agreed as follows:


1.           End of Employment; Transition Support.  Mr. Cox hereby confirms
that his employment as Vice President and Chief Operating Officer of Healthways
and any other duties and responsibilities that he may have as an officer or
director or otherwise with Healthways, its subsidiaries, related entities and
affiliates will end as of the Effective Date.  In consideration of the payments
herein, Mr. Cox agrees from the Effective Date to October 31, 2012 (the
“Transition Support Period”) to provide reasonable support and assistance,
including being available by telephone and/or in person, to Healthways as
Healthways shall reasonably request in order for Healthways to conduct an
orderly transition of Mr. Cox’s duties and responsibilities.


2.           Release.  In consideration of the payments described in Paragraph
11 below and the mutual promises herein, Mr. Cox does hereby irrevocably and
unconditionally release, acquit and discharge Healthways Inc., any related or
affiliated companies and all other subsidiaries, assigns, predecessors or
transferees, all present and former directors, officers, insurers, employees,
servants and agents of any of them (together, individually and collectively,
“Healthways”), from any and all manner of actions, charges, complaints, suits,
proceedings, claims, liabilities, obligations, agreements, controversies,
demands, costs, losses, debts and expenses whatsoever of any kind or nature, at
law or in equity, up until the Effective Date, whether known or unknown, fixed
or contingent, choate or inchoate, arising out of or in any way connected with
the employment of Mr. Cox by Healthways and with his separation from employment
with Healthways, including but not limited to any and all claims under the
Employment Agreement or otherwise for pay, benefits, damages, or any other
relief which were, might or could have been asserted in any court, before any
arbitrator, or before any administrative agency, including without limitation,
the Civil Rights Act of 1991; Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1866; the Americans with Disabilities Act; the
Rehabilitation Act of 1973; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974; the Equal Pay Act; the Fair Labor
Standards Act; the Vietnam Era Veteran's Readjustment Assistance Act; the
Uniformed Service Employment and Reemployment Rights Act of 1994; the Worker
Adjustment and Retraining Notification Act; the Fair Credit Reporting Act; the
Immigration Reform and Control Act of 1986; the Occupational Safety and Health
Act of 1970; the Employee Polygraph Protection Act; any and all “whistle blower”
employee statutes or regulations (i.e., those providing protection to an
employee who raises charges of illegality, impropriety, workplace misconduct,
failure to adhere to policies and procedures, etc.), any amendments to any of
the foregoing, and any other federal, state, or local statute, regulation,
ordinance, or common law, including without limitation any law related to
discrimination (i.e., those pertaining generally to race, color, sex, age,
religion, national origin, sexual orientation, worker’s compensation or
disability), retaliatory discharge (whether actual or constructive, and as and
to the extent related to any of the foregoing), terms and conditions of
employment, or termination of employment, to the full extent that such a release
is allowed by law.  This provision does not include the release of claims with
respect to any vested benefits under a plan governed by the Employee Retirement
Income Security Act or any claim related to the rights and benefits granted by
the express terms of this Agreement.


In consideration of the mutual promises and consideration given herein,
Healthways does hereby irrevocably and unconditionally release, acquit and
discharge Mr. Cox, his spouse and his heirs from any and all manner of actions,
charges, complaints, suits, proceedings, claims, liabilities, obligations,
agreements, controversies, demands, costs, losses, debts and expenses whatsoever
of any kind or nature, at law or in equity, up until the Effective Date, whether
known or unknown, fixed or contingent, choate or inchoate, arising out of or in
any way connected with the employment of Mr. Cox by Healthways and with his
separation from employment with Healthways, including but not limited to any
claim under the Employment Agreement.


Both parties recognize and agree that these mutual releases are only for claims
which have accrued as of the Effective Date, and do not include any claim for
breach of this Agreement, nor any claim for breaches of the portions of the
Employment Agreement reaffirmed by this Agreement (including, without
limitation, Paragraph 12 hereof) after the Effective Date.


3.           Waiver.  Mr. Cox acknowledges that he is aware of his rights under
the laws specifically and generally described above and that he waives those
rights to the full extent that waiver is allowed by law; although the provisions
of such waiver are not intended to be, nor shall the same be construed as, an
indication that Mr. Cox has any legitimate causes of action under such
provisions nor that Healthways has taken any actions in violation of such
provisions.


4.           No Admission. Mr. Cox also expressly acknowledges that the payments
described in Paragraph 11 shall not be considered an admission of liability or
an admission that Healthways has violated any law, regulation or contract
(express or implied). Mr. Cox further acknowledges that the payments provided
hereunder also represent payment in full in satisfaction and resolution of all
potential and/or disputed claims for back pay, severance pay, bonuses, equity
grants/options, vacation pay (to the extent permitted by applicable law and
except to the extent separately paid pursuant to company policy), compensatory,
punitive, and/or liquidated damages, and damages or relief of any kind including
costs, attorneys' fees, and expenses arising out of or pertaining to the
unasserted claims released by this Agreement.


5.           No Pending Complaints.  Mr. Cox represents and warrants that he has
not filed any complaint(s) or charge(s) against Healthways with the Equal
Employment Opportunity Commission or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, the Office of Federal Contract Compliance Programs, or with any other
local, state or federal agency or court, and that if any such agency or court
assumes jurisdiction of any complaint(s) or charge(s) against Healthways on
behalf of Mr. Cox, then Mr. Cox will request such agency or court to withdraw
from the matter and Mr. Cox will refuse any benefits derived therefrom, and the
release contained in this Agreement shall apply to such claim.  This Agreement
will not affect Mr. Cox’s right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission regarding matters which arose after the Effective Date
and which are not the subject of this Agreement. Mr. Cox represents and warrants
that he has no knowledge of any practice engaged in by Healthways that is or was
a violation in any material respect of any applicable state law or regulations
or of any federal law or regulations including, but not by way of limitation,
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder.


6.           Tax Liability.  Mr. Cox further acknowledges and agrees that any
tax consequence which he may personally incur which arises from or is
attributable to the payments described in Paragraph 11 is solely his
responsibility, although Healthways agrees to continue making withholdings and
deductions from such payments in accordance with Mr. Cox’s most current W-4 on
file with Healthways.


7.           Civil Action Waiver.  In consideration of the payments described in
Paragraph 11 below, Mr. Cox further agrees to neither institute nor in any
manner voluntarily participate in, as a class member or otherwise, any civil
action or arbitration against Healthways which is now pending or may hereafter
be brought that concerns any matter encompassed by this Agreement.


8.           Return of Company Property.  Mr. Cox agrees to return, and shall
not retain possession of, any and all copies of confidential and proprietary
Healthways material, information and property in his possession or control
(these include, without limitation, all documents, manuals,
letterhead/stationary, business cards, computers, computer programs, phones,
cds, diskettes, emails, customer lists, notebooks, reports and other written or
graphic materials, including all copies thereof, in any way relating to
Healthways/ business and prepared by Mr. Cox or obtained from Healthways during
the course of Mr. Cox’s employment with Healthways); and regardless of whether
any of the foregoing should be in electronic form, tangible form, or any
combination thereof.


9.           Termination of Employment / Benefits Information.  Mr. Cox
acknowledges that his employment with Healthways, together with his rights to
continue to participate in (and Healthways corresponding obligation to provide,
make contributions to or fund) any Healthways related benefits, deferred
compensation plans (including bonus plans and the Corporate and Subsidiary
Capital Accumulation Plan), 401k plans, stock incentive plans, insurance
coverage and COBRA coverage, and any other Healthways monitored or provided
benefit plan or program, will cease effective the close of business on the
Effective Date except as specifically provided for in Paragraph 11 herein.


10.           Validity. If any term, condition, section or provision of this
Agreement shall be held to be invalid or unenforceable, such invalidity shall
not affect any other term, condition, section or provision hereof, and this
Agreement shall be construed and enforced as if such term, condition, section or
provision had not been included.


11.           Consideration.  In return for Mr. Cox’s execution, delivery and
non-revocation of this Agreement and his faithful and strict adherence and
compliance to the terms hereof, Healthways agrees to provide Mr. Cox, in
addition to the other promises and consideration set forth herein, and in lieu
of any severance pay and benefits set forth in the Employment Agreement or
otherwise, the following:


(a) all Base Salary and benefits due through the Effective Date, such Base
Salary payable in cash in accordance with Healthways’ regular payroll practices;


(b) an aggregate of $584,375, representing an amount equal to Mr. Cox’s Base
Salary as of the Effective Date for a total of fifteen (15) months, $116,875
(net of applicable withholdings) of which will be paid promptly following the
Revocation Period (as hereinafter defined) without this Agreement having been
revoked by Mr. Cox, and $467,500 (net of applicable withholdings) of which will
be paid on November 1, 2012, upon Mr. Cox’s completion of the support and
assistance to be provided during the Transition Support Period;


(c) accelerated vesting of the first tranche of the Performance Cash Award
granted pursuant to the Performance Cash Award Agreement between Healthways and
Mr. Cox dated as of February 24, 2010, eligible for vesting based on Healthways’
results for the year ended December 31, 2010 and, accordingly, Healthways shall
pay to Mr. Cox $84,883 in cash promptly upon expiration of the Revocation
Period;


(d) accelerated vesting (to the extent not vested) of the restricted stock units
set forth on Appendix A attached hereto and incorporated herein by reference,
which Mr. Cox acknowledges and agrees represent all restricted stock units held
by him.  Except as modified hereby, the restricted stock units will continue to
be governed by the applicable Restricted Stock Unit Award Agreement
(collectively, the “RSU Agreements”) and the Healthways Inc. 2007 Stock
Incentive Plan (the “Plan”), and, in accordance with the RSU Agreements,
Healthways will issue Mr. Cox on the Effective Date one share of Healthways’
common stock for each restricted stock unit set forth on Appendix A attached
hereto; and


(e) $175,316 (approximate amount as of the Effective Date), which represents all
amounts to which Mr. Cox is entitled to receive pursuant to the Corporate and
Subsidiary Capital Accumulation Plan (the “CAP Plan”) as of the Effective Date,
which amounts shall thereafter be paid to Mr. Cox in accordance with his
election under Section 7 of the CAP Plan.


Mr. Cox holds the options set forth on Appendix B attached hereto and
incorporated herein by reference to purchase shares of Healthways common stock
pursuant to the Non-Qualified Stock Option Agreements (the “Option Award
Agreements”) between Healthways and Mr. Cox issued in accordance with the terms
of the Plan.  Mr. Cox acknowledges and agrees that the options set forth on
Appendix B represent all options he holds as of the Effective Date.  Mr. Cox
further acknowledges and agrees that such options (to the extent vested as of
the Effective Date) shall continue to be governed in all respects by and in
accordance with the respective Option Award Agreements and the Plan.


12.           Restrictive Covenants.  Mr. Cox agrees that Article IX of the
Employment Agreement and the non-competition and non-solicitation provisions in
the RSU Agreements and Option Award Agreements (collectively, the “Restrictive
Covenants”) will remain in full force and effect after the Effective Date,
provided that Mr. Cox shall only be subject to the Restrictive Covenants for a
period of 15 months following the Effective Date.  Notwithstanding the
provisions of the Restrictive Covenants (including Article IX.B.1 of the
Employment Agreement), Healthways consents to Mr. Cox serving after the
Effective Date in the capacity of an officer or director for and holding an
equity interest in My Health Direct, Inc., and the Company shall not assert that
such service or equity interest is in violation of this Agreement, the
Restrictive Covenants or any other non-competition or non-solicitation
provisions that may be applicable to Mr. Cox, provided Mr. Cox is not otherwise
in breach of this Agreement or the Restrictive Covenants.
 


13.           Revocation.  Mr. Cox has consulted with his attorney before his
execution of this Agreement.  Mr. Cox has been advised that he had twenty-one
(21) days from the date this Agreement was first presented to him in which to
consider executing this Agreement; and that his decision to execute prior to the
expiration of such twenty-one (21) day period was knowingly and voluntarily
made. Mr. Cox further acknowledges that this Agreement has been individually
negotiated and is not part of a group exit incentive or other separation
package.


By signing and returning this Agreement, Mr. Cox acknowledges that he has read
carefully and fully understands the terms of this Agreement, has had an
opportunity to consult with his attorney prior to signing it and is signing it
knowingly and voluntarily and has not been coerced or threatened into signing it
or promised anything else in exchange for signing it (other than the
consideration provided in Paragraph 11 above).
 
Furthermore, Mr. Cox is aware that he has a right for a period of seven (7) days
following his execution and delivery of this Agreement (the “Revocation
Period”), to revoke this Agreement. Mr. Cox’s receipt, however, of any severance
benefits under this Agreement is contingent on (1) his execution and delivery of
this Agreement, (2) the return of all company property in accordance with
Paragraph 8 above and (3) the expiration of the Revocation Period without this
Agreement being revoked by Mr. Cox.
 
14.           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Tennessee, without regard to its conflict of laws
or choice of laws provisions.  Each and every term of this agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.


15.           Section 409A Provisions.  It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Code Section 409A and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Code Section
409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Agreement, if
Healthways determines (i) that on the Effective Date or at such other time that
Healthways determines to be relevant, Mr. Cox is a “specified employee” (as such
term is defined under Treasury Regulation 1.409A-1(i)(1)) of Healthways and (ii)
that any payments to be provided to Mr. Cox pursuant to this Agreement are or
may become subject to the additional tax under Code Section 409A(a)(1)(B) or any
other taxes or penalties imposed under Code Section 409A (“Section 409A Taxes”)
if provided at the time otherwise required under this Agreement, then such
payments will be delayed until the date that is six (6) months after the date of
the Executive’s termination of employment with Healthways, or such shorter
period that, as determined by Healthways, is sufficient to avoid the imposition
of Section 409A Taxes (the “Payment Delay Period”). Any payments delayed
pursuant to this Paragraph 15 will be made in a lump sum on the first day of the
seventh month following Mr. Cox’s termination of employment, or such earlier
date that, as determined by Healthways, is sufficient to avoid the imposition of
any Section 409A Taxes. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their reasonable best efforts to achieve timely compliance
with, Code Section 409A and the Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.  In addition, to the
extent that any reimbursement (including expense reimbursements) provided for
pursuant to this Agreement or other related agreement provides for a “deferral
of compensation” within the meaning of Code Section 409A and the Treasury
Regulations promulgated thereunder, such amounts shall be reimbursed in
accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations.  Notwithstanding the foregoing, Healthways does not warrant that
any payments provided herein will qualify for favorable treatment under Code
Section 409A, and Healthways will not be liable to Mr. Cox for any tax, interest
or penalties that Mr. Craft might owe as a result of any payments hereunder.


16.           Indemnification.  It is understood and agreed that Healthways will
indemnify Mr. Cox in accordance with Healthways Restated Certificate of
Incorporation, as amended, in connection with the defense of any action, suit or
proceeding to which Mr. Cox is made a party by reason of being (or having been)
an officer, director, or employee of Healthways or any of its subsidiaries.


17.           Integration.  Mr. Cox acknowledges and agrees that this Agreement
contains the parties' entire understanding and supersedes and replaces any other
agreement regarding the subject matter hereof, except that ARTICLE IX of the
Employment Agreement has been incorporated herein and remains in full force and
effect as modified by Paragraph 12.  Mr. Cox acknowledges that this Agreement is
not executed in reliance upon any statement or representation made by Healthways
outside of this Agreement and that the benefits and compensation provided or
referenced hereunder are in lieu of all other benefits and compensation
whatsoever, whether pursuant to the Employment Agreement or otherwise.


18.           Binding Effect / No Oral Modification.  This Agreement shall be
binding upon Healthways, Mr. Cox and upon Mr. Cox’s heirs, administrators,
representatives and executors.  The provisions of this Agreement may not be
modified orally, but only in a writing signed by the parties to be charged.




I HAVE READ THE FOREGOING RELEASE, I FULLY UNDERSTAND ITS TERMS, I HAVE BEEN
GIVEN 21 DAYS OR REASONABLE TIME TO CONSULT WITH AN ATTORNEY ABOUT IT, AND I
HAVE SIGNED IT VOLUNTARILY THIS THE 28th DAY OF JUNE, 2012.


/s/ Thomas Cox
______________________________________                                                                         __June
28, 2012______________________
Thomas
Cox                                                                                                              Date


/s/ Ben R. Leedle, Jr.
_____________________________________                                                                           __June
28, 2012______________________
On behalf of Healthways,
Inc.                                                                                                 
Date







 
 

--------------------------------------------------------------------------------

 

Appendix A
Restricted Stock Units
 
   
Grant Date
Units
02/21/2012
28,447
12/02/2010
50,000
02/24/2010
1,150
02/12/2009
2,846
08/15/2008
7,777
Total
90,220




 
 

--------------------------------------------------------------------------------

 

Appendix B
Options


Grant Price
Grant Date
Total Options Granted
Exercisable Options
Unvested Options
Total Outstanding Options
$7.4700
02/21/2012
51,873
0
51,873
51,873
$9.9600
12/02/2010
150,000
0
150,000
150,000
$15.4400
02/24/2010
17,234
8,617
8,617
17,234
$11.5700
02/12/2009
22,878
17,159
5,719
22,878
Totals:
 
241,985
25,776
216,209
241,985




























































